Citation Nr: 1147065	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-06 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for a dental condition, claimed as fractured teeth, for compensation and/or treatment purposes.

4.  Entitlement to service connection for the residuals of a right ankle injury.  

5.  Entitlement to service connection for the residuals of a right foot injury.

6.  Entitlement to service connection for the residuals of a left ankle injury.

7.  Entitlement to service connection for the residuals of a left shoulder injury.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, under cover letter from the VA RO in Montgomery, Alabama, which denied service connection for the disabilities indicated above.  The Veteran lives within the jurisdiction of the Montgomery, Alabama, RO.  

The issues involving service connection for residuals of injuries to the right foot, right ankle, left ankle and left shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served as a construction equipment operator in the Army; he was exposed to acoustic trauma in the form of construction equipment noise during active service.

2.  Separation examination revealed a pure tone threshold of 25 decibels at 4000 Hertz in the left ear.  

3.  August 2007 private audiology examination reveals that the Veteran has a current hearing loss disability.

4.  The only medical opinions of record relate the Veteran's current complaints of hearing loss to construction equipment noise exposure during service.  

5.  Service treatment records do not reveal any eye disorder during service; entrance and separation examination revealed normal eyes and visual acuity.  

6.  Private medical records dated from 2000 to 2004 reveal current diagnoses of eye disorders including: open angle glaucoma; blepharitis; cataracts; and refractive error. 

7.  There is no evidence linking the Veteran's current eye disorders to service.  

8.  There is no evidence of in-service dental trauma involving the Veteran's teeth; an October 1966 service treatment record indicates a tooth fracture of teeth 7 and 8 was identified on x-ray examination.  

9.  VA dental treatment records dated in 1974 reveal the Veteran was treated for an abscess following tooth extraction from a private dentist.  

10.  Private dental records dated 2003 and 2006 indicate that the Veteran has complete tooth extraction with dentures.  

11.  The Veteran does not have a dental condition or disability as a result of combat wounds or other trauma during his active military service, and he does not meet the requirements for service connection for the limited purpose of receiving VA outpatient treatment. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

2.  The criteria for service connection for a bilateral eye disability have not been met.  §§ 101(16), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  The criteria for entitlement to service connection for a dental condition, claimed as fractured teeth, for purposes of either compensation or VA outpatient treatment, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1721, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.310(a), 3.381, 4.150, 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for his claims for service connection by a letter dated May 2006.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and notification of the laws regarding degrees of disability and effective dates.  This letter also substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service treatment records; VA treatment records; assisted the appellant in obtaining evidence; and afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, there is no medical evidence of record showing that the Veteran had a diagnosis of any eye disability or dental trauma in service, or that any claimed disorder may be related to any event in service.  Additionally, there is no known outstanding evidence to be obtained, either by VA or the Veteran.  Consequently, the Board finds that VA did not have a duty to assist that was unmet.  

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Accordingly, the appellant is not prejudiced by a decision at this time.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495   (1997).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

A.  Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss.  He asserts that acoustic trauma in the form of noise exposure during service is the cause of his current hearing loss.  Specifically, he claims that he served as a construction equipment operator during service and that he was exposed to loud noise during the operation of this equipment.  

The Veteran's discharge papers, DD 214, confirm that he served in the Army as a construction equipment operator in an engineering unit.  Accordingly, his assertions of acoustic trauma in the form of construction equipment noise are credible.  

Entrance examination of the Veteran reveals that his hearing was completely normal on entry into service.  

Separation examination of the Veteran was conducted in March 1969.  Audiology testing was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0

10
LEFT
5
0
0

25

The threshold for normal hearing is from 0 to 20 dB, with higher threshold levels indicating a degree of hearing loss.  These results show that the Veteran had a slight hearing loss in the 4000 Hertz range of his left ear upon separation from service.     See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In August 2007, private audiology examination of the Veteran was conducted.  The examination report presents its findings on a graph rather than numerically.  However, review of the graph clearly reveals that all of the pure tone thresholds, in decibels, for the 500, 1000, 2000, 3000, 4000 Hertz ranges of both ears is at 40 decibels or greater.  While not adequate to rate the Veteran's hearing loss disability, this medical evidence is adequate to establish that the Veteran has a current hearing loss disability within the criteria of  38 C.F.R. § 3.385. 

Accompanying the private audiology examination report are letters from the examining audiologist and a physician who is an otolaryngologist.  Both letters link the Veteran's current hearing loss disability to the exposure to construction equipment noise during active service.  

There is competent and credible evidence of: noise exposure during service; a slight hearing loss in the left ear on separation examination; a current hearing loss disability; and two medical opinions linking the current hearing loss disability to the noise exposure during service.  There is no evidence of record which contradicts the above.  Accordingly, service connection for bilateral hearing loss is warranted.  

B.  Bilateral Eye Disability

The Veteran claims service connection for a bilateral eye disability.  On a June 2006 written statement he indicated that DA Form 20 item number 17 indicated that he had an eye problem in service; he stated that he had poor vision at present.  Copies of the Veteran's service personnel records have been obtained.  DA Form 20 is of record.  Item number 17 is an annotation of physical status and does indicate a number "2" for the entry related to eyes.  This implies some abnormality of the eyes.

Service treatment records are of record.  On May 1966 entrance examination the Veteran's vision was noted to be slightly decreased being 20/25 in both eyes.  However, clinical evaluation of the Veteran's eyes was normal including: generally for visual acuity; opthalmoscopic; pupils; and ocular motility.  

In March 1969 separation examination of the Veteran was conducted.  Clinical evaluation of his eyes was again normal for all categories.  Visual acuity was normal, 20/20 in both eyes.  On the accompanying report of medical history the Veteran did not report any eye difficulty.  

The Veteran has submitted recent eye treatment records dated from 2000 to 2004.  These reveal current diagnoses of:  open angle glaucoma; blepharitis; and cataracts.  These records also indicate corrective lens prescription to correct refractive error.  However, refractive error of the eye is not a disease or injury within the meaning of applicable legislation for service connection purposes.  38 C.F.R. § 3.303(c).  

The service treatment records do not show any diagnosis of any eye disorder during service.  The Veteran has merely presented evidence of current eye disorders, but there is no evidence linking any of these current disorders to service.  
The preponderance of the evidence is against the claim for service connection for a bilateral eye disability; there is no doubt to be resolved; and service connection is not warranted.

C.  Dental Condition.

The Veteran seeks service connection, for treatment purposes, for "fractured teeth." The Veteran has not provided any useful information related to this claim.  In a June 2006 statement he alleged treatment for his "fractured teeth" at VA Medical Center (VAMC) Birmingham in the early 1970s.  

The Veteran's service treatment records do not describe any dental trauma.  A single October 1966 dental examination notation indicates that x-ray examination of the teeth was conducted, with tooth fracture noted.  The examination report seems to indicate that teeth # 7 and 8 were involved based on review of the narrative and the graphic notation.  There is no indication of dental trauma.  The separation examination report of March 1969 shows that teeth # 7 and 8 were missing. 

None of the STR's indicate dental trauma of any kind, nor has the Veteran made any claims of dental trauma during service.  

VA dental records dated in 1974 reveal that the Veteran required admission to oral surgery to treat an abscess to the jaw that was the result of a prior tooth extraction by a private dentist.  Private dental records dated 2003 and 2006 indicate that the Veteran has complete tooth extraction with dentures.  

The provisions of 38 U.S.C.A. § 1712 provide the governing framework for entitlement to VA dental care.  The implementing regulation, 38 C.F.R. § 17.161, provides for different categories of VA dental treatment. "Class II(a)" dental treatment, for example, may be established for non-compensable service connected dental condition or disability resulting from combat wounds or service-connected trauma.  38 C.F.R. § 17.161(c).  The significance of establishing service connection for a dental condition on the basis of service trauma is that a veteran will be eligible for perpetual VA dental care for the condition.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 17.161(c) . 

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303. 

Dental disabilities are treated differently than medical disabilities in the VA benefits system.  See 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment. 38 C.F.R. § 3.381(a).  Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the veteran was interned as a prisoner of war (POW). 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c) . 

The following principles apply to dental conditions noted at entry and treated during service: (1) teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service. (2) Teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service. (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service. However, new caries that developed 180 days or more after such a tooth was filled will be service connected. (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service. (5) Teeth noted at entry as nonrestorable will not be service connected regardless of treatment during service. (6) Teeth noted as missing at entry will not be service connected regardless of treatment during service. 38 C.F.R. § 3.381(d). 

The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service. Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(e). 

Legal authority describes various categories of eligibility for VA outpatient dental treatment, to include veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental condition, provided they apply for treatment within a year after service (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 . 

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381; see also Byrd v. Nicholson, 19 Vet. App. 388, 393 (2005), 38 U.S.C.A. § 1712.  Acute periodontal disease will not be considered service-connected for treatment purposes.  38 C.F.R. 3.381(e). 

When applicable, a determination will be made as to whether a defective, missing, or diseased tooth, or diseased periodontal tissue, is due to a combat wound or other service trauma.  See 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition without the usual restrictions of timely application and one-time treatment.  See 38 C.F.R. § 17.161(c) . 

Therapeutic and restorative dental treatment, for example, fillings, bridges, and extractions, almost always involves physical impact of the teeth.  The intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental "trauma" as the term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)). 

"Class II(a)" treatment is available to those veterans who have a service-connected, noncompensable dental condition or disability resulting from combat wounds or service trauma.  These Veteran's may be authorized to receive any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  See 38 C.F.R. § 17.161(c) . 

"Class II" treatment is available for Veteran's discharged prior to August 13, 1981, who have a service-connected noncompensable dental condition or disability shown to have been in existence at the time of discharge from active service.  These Veterans may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if they apply for such treatment within one year after such discharge or release.  38 C.F.R. § 17.161(b)(2)(i). 

Based on the medical evidence in the claims file, the Veteran is not entitled to service connection for dental trauma.  A single service dental record indicates that fractures of teeth # 7 and 8 were identified on x-ray examination, with no indication of any dental or facial trauma being noted in any of the service treatment records.  There is no evidence of record, including the minimal statements submitted by the Veteran that he incurred any dental trauma during service.  Additionally, there is no suggestion that the Veteran has had any other condition listed as a compensable dental and/or oral condition under the rating schedule.  See 38 C.F.R. § 4.150 . 

Although the time period for eligibility for a one-time post-service dental treatment has long since passed, it appears from the record that the Veteran did, in fact, receive dental treatment after discharge from service in 1974.  As a consequence, the Veteran is not eligible for compensation or Class II or Class II(a) treatment for any dental disorder. 

Nor is there any indication that the veteran was a prisoner of war; thus entitlement to Class II(b) and Class II(c) treatment is not justified.  See 38 C.F.R. § 17.161(d), (e).  Similarly, Class I treatment is not available to the Veteran because he does not have a compensable dental disability.  Nor is there any suggestion that he is entitled to retroactive eligibility pursuant to 38 C.F.R. § 17.161(f).  There is also no indication in the record that he has a dental condition that impairs or aggravates a service-connected condition, see 38 C.F.R. § 17.161(g); or, that he has disabilities rated as 100 percent disabling by schedular evaluation or due to individual unemployability; or, that he is a Chapter 31 vocational rehabilitation trainee.  See 38 C.F.R. § 17.161(h), (i) . 

In view of the foregoing, the preponderance of the evidence is against the veteran's claim for service connection for a dental condition, claimed as fractured teeth, for compensation and/or treatment purposes; there is no doubt to be resolved; and service connection for a dental condition is not warranted. 



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a bilateral eye disability is denied.  

Service connection for a dental condition, claimed as fractured teeth, for compensation and/or treatment purposes is denied. 


REMAND

The Veteran claims service connection for the residuals of injuries to his right ankle, right foot, left ankle, and left shoulder.  He has been scheduled for two Compensation and Pension examinations and failed to report to each.  Initially, the RO requested the examination on March 26th, with the examination being scheduled on  April 28th.  Failure to report is indicated in the VA medical records.  In July, the Veteran indicated that he had never received notice of the scheduled examination.  In his response and request to be rescheduled, he indicated his current address and telephone number.  

The RO made a second request for Compensation and Pension examination on July 15; the date of the examination, and the failure to report notation, were August 26, a little over a month later.  On this request the RO noted that the address and telephone number that they had for the Veteran, and which the Veteran had recently verified, was different than the address in the VHA data base.  The address and telephone number indicated at the top of the medical record related to the second Compensation and Pension examination request indicates the old, incorrect, address.  

The VA medical records do not verify that the Veteran was given notice of his Compensation and Pension examination at the correct address.  Accordingly, he should be scheduled to another examination with proper notification given at the correct address.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a joints examination.  The examination report should include a detailed account of all pathology involving the right foot, right ankle, left ankle, and left shoulder found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should review the evidence of record with attention to the service treatment records which show various injuries during active service and should then indicate:

* The exact diagnosis of any current right foot, right ankle, left ankle, and/or left shoulder disorder(s) found to be present  

* Whether it is as least as likely as not (50 percent or greater probability) that any current right foot, right ankle, left ankle, and/or left shoulder disabilities identified were incurred during active service.  

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Should the Veteran fail to report to the scheduled Compensation and Pension examination, documentation of notification of the examination at the correct address and phone number as indicated on the July 2010 VA Form 21-4138 must be made in the claims file.  

3.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

4.  Following the above, readjudicate the Veteran's claims for service connection for the residuals of injuries to his right ankle, right foot, left ankle, and left shoulder. If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


